DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed July 8, 2021 has been entered.
Response to Amendment
Claims 1 and 11 were amended.  Claims 1 and 11 remain pending in the application and are provided to be examined upon their merits. 
Due to the Applicant’s amendments to claims 1 and 11, the rejections under 35 U.S.C. 103 as previously set forth in the Non-Final Correspondence mailed April 8, 2021 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are directed to the abstract idea of: Claim 1, retrieve a tax table from a government authority and update tax expenditures based on the tax table; generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmit the cash flow prediction to an online secure website; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); store the cash flow prediction; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive from an entity at the online secure website, security information that enables access to the cash flow prediction; receive, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculate the monthly cash flow prediction based on the cost reduction suggestion; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmit the cash flow budget to key personal; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); compare departments actual cash flow to the cash flow prediction; determine whether a department of the departments adhered to the cash flow prediction; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the department adhered to the cash flow prediction, allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 11, presenting, via a user interface generated a display for at least one prior fiscal year all income categories and all expense categories; receiving, information of the monthly financial distribution for the at least one prior fiscal year: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); retrieving a tax table from a government authority and updating tax expenditures based on the tax table; generating, by the system, a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, the cash flow prediction to an online secure website; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); storing the cash flow prediction; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving from an entity at the online secure website, security information that enables access to the cash flow prediction; receiving, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculating, the monthly cash flow prediction based on the cost reduction suggestion; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting the cash flow budget to key personal; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); comparing departments actual cash flow to the cash flow prediction; determining whether a department of the departments adhered to the cash flow prediction; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the department adhered to the cash flow prediction, sharing, as allocated a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 11. 
Claim 1 (as amended): Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "a CPU", "data storage", "electronic[]", "automatically", and "a network". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a CPU", "data storage", "electronic[]", "automatically", and "a network" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("automatically retrieve a tax table … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … prediction over a network", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … the cost reduction suggestion", "automatically transmit the cash flow … personal over the network", "compare departments actual cash flow … the cash flow prediction", "determine whether a department of … cash flow prediction; and" and "when the department adhered to … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "automatically retrieve a tax table … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … prediction over a network", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … the cost reduction suggestion", "automatically transmit the cash flow … personal over the network", "compare departments actual cash flow … the cash flow prediction", "determine whether a department of … cash flow prediction; and", "when the department adhered to … or year end bonus" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically retrieve a tax table … on the tax table", "transmit the cash flow prediction … an online secure website", "store the cash flow prediction in the data storage", "receive electronically, from an entity … prediction over a network", "automatically transmit the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically retrieve a tax table … on the tax table", "store the cash flow prediction in the data storage", "receive electronically, from an entity … prediction over a network", "automatically transmit the cash flow … personal over the network", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: determining an estimated outcome and setting a price, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 11 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 11 (as amended) further to the abstract idea includes additional elements of "the system", "electronic[]", "automatically", "a data storage", and "a network". However, independent claim 11 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "the system", "electronic[]", "automatically", "a data storage", and "a network" of independent claim 11 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("presenting, via a user interface … and all expense categories", "receiving, by the system, information … one prior fiscal year", "automatically retrieving a tax table … on the tax table", "generating, by the system, a … the retrieved tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … prediction over a network", "receiving, by the system from … provides a cost savings", "recalculating, by the system, the … the cost reduction suggestion", "automatically transmitting the cash flow … personal over the network", "comparing departments actual cash flow … the cash flow prediction", "determining whether a department of … cash flow prediction; and" and "when the department adhered to … or year end bonus") that merely perform, conduct, carry out, adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "presenting, via a user interface … and all expense categories", "receiving, by the system, information … one prior fiscal year", "automatically retrieving a tax table … on the tax table", "generating, by the system, a … the retrieved tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … prediction over a network", "receiving, by the system from … provides a cost savings", "recalculating, by the system, the … the cost reduction suggestion", "automatically transmitting the cash flow … personal over the network", "comparing departments actual cash flow … the cash flow prediction", "determining whether a department of … cash flow prediction; and", "when the department adhered to … or year end bonus" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically retrieving a tax table … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … prediction over a network", "automatically transmitting the cash flow … personal over the network" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically retrieving a tax table … on the tax table", "transmitting, by the system, the … an online secure website", "storing the cash flow prediction in a data storage", "receiving electronically, from an entity … prediction over a network", "automatically transmitting the cash flow … personal over the network" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically retrieving a tax table … on the tax table", "storing the cash flow prediction in a data storage", "receiving electronically, (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1 and 11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted July 8, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 8, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the April 8, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant submits that the claims as now pending overcome this rejection. [] 
"Applicant submits that the claims as now pending recite eligible subject matter, since the claim as a whole includes additional limitations that amount to significantly more than the abstract idea. [I]ndependent claim 1 recites a system for budgets and cash flow forecasting, the system comprising a CPU and data storage configured to store the cash flow prediction in the data storage, receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction over a network, receive, from the entity, a cost reduction suggestion that 
"When evaluating claim 1 in light of the January 2019 PEG, it is clear that claim 1 of this application is eligible. [T]he claim recites a combination of additional elements including storing information (i.e., cash flow prediction), providing information over a network (i.e., transmitting the cash flow budget to key personal over the network), allocating and sharing a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. The claim as a whole integrates the method of organizing human activity into a practical application. [T]he additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time and allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. 
'[T]he claim as a whole integrates the mental process into a practical application. [T]he additional elements recite a specific manner of sharing information and allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus, when the department adhered to the cash flow prediction. As discussed in paragraph [0091] of the Publication of this application, "the budget and cash flow analysis 28 is run and distributed to key personnel. Those departments that adhere to the budget and cash flow analysis for the upcoming year are rewarded for their performance and discipline, while departments, which are over budget, are put under management scrutiny and are assisted in making financial decisions and plans." 
"[A]dditional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time and allocate and share a portion of the cost savings as payment to a head of the department in the form of a dividend, distribution or year end bonus. 

"Applicant submits that independent claim 11 is not directed to the judicial exception, and that this claim is eligible for similar reasons. " 
(REMARKS, pp. 4-6). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted July 8, 2021 at REMARKS pp. 4-6 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). In response to applicant's argument that the claim requires an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite or require "real-time". See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140330620 A1 by ABELLA; FRANK et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR BENCHMARKING, ACCOUNTING, ANALYSIS, AND COST FORECASTING.
USPGPub No. US 20140046872 A1 by Arnott; Robert D. et al. discloses METHOD OF COMBINING DEMOGRAPHY, MONETARY POLICY METRICS, AND FISCAL POLICY METRICS FOR SECURITY SELECTION, WEIGHTING AND ASSET ALLOCATION.
USPGPub No. US 20020138414 A1 by Baker, Charles Pitman IV discloses Method and system and article of manufacture for a rules based automated loan approval system.

USPGPub No. US 20130339219 A1 by Bernheimer; Nicole Hamilton et al. discloses Interactive Finance And Asset Management System.
USPGPub No. US 20030120538 A1 by Boerke, Scott R. et al. discloses Method of tracking progress on a task.
USPGPub No. US 20140279692 A1 by Boothby; Brad A. et al. discloses OPTIMIZING RETURN ON INVESTMENT IN REAL PROPERTY.
USPGPub No. US 20130090968 A1 by Borza; Stephen discloses METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT.
USPAT No. US 8589821 B1 to Bouchard; Ann M. et al. discloses Storyboard method of end-user programming with natural language confirmation.
USPAT No. US 7640209 B1 to Brooks; Ronald L. et al. discloses Process for an inclusive automated consumer controlled mortgage system (ACCMS) containing an automated mortgage monitoring and government compliance auditing system.
USPGPub No. US 20060294004 A1 by Burge; Stuart discloses On-line currency exchange rate update for mobile phones.
USPGPub No. US 20120233044 A1 by Burger; Joseph P. et al. discloses APPARATUSES, METHODS, AND SYSTEMS FOR A LABOR PROJECT MANANGEMENT AND COSTING SYSTEM AND PLATFORM.
USPAT No. US 6038547 A to Casto; Robin L. discloses Construction tracking and payment method and system.
USPGPub No. US 20030018548 A1 by Cattaneo, Danilo et al. discloses System for economic-financial planning.
USPGPub No. US 20140258057 A1 by Chen; Alexander et al. discloses Method and System to Automatically Track User's Time of Using Mobile Computing Device for Purpose of Billing Clients.
USPGPub No. US 20130290154 A1 by Cherry; Rocky et al. discloses TIME TRACKING DEVICE AND METHOD.
USPGPub No. US 20110106691 A1 by Clark; D. Sean et al. discloses SYSTEMS AND METHODS FOR TRACKING FINANCIAL INFORMATION.

USPGPub No. US 20130086062 A1 by Coyne; Patrick J. discloses METHOD AND SYSTEM FOR THE MANAGEMENT OF PROFESSIONAL SERVICES PROJECT INFORMATION.
USPGPub No. US 20150348067 A1 by DEEGAN; Conor et al. discloses COMPUTER IMPLEMENTED FORECASTING SYSTEM AND METHOD.
USPGPub No. US 20070061260 A1 by deGroeve; Bernard et al. discloses ELECTRONIC MULTIPARTY ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE SYSTEM.
USPGPub No. US 20140032444 A1 by Dunne; Richard Christopher et al. discloses SYSTEM AND METHOD FOR AIDING DESIGN OF DEFINED CONTRIBUTION PLANS.
USPGPub No. US 20050119922 A1 by Eder, Jeff Scott discloses Method of and system for analyzing, modeling and valuing elements of a business enterprise.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20120109792 A1 by Eftekhari; Amir R. et al. discloses INSTANT TAX RETURN PREPARATION.
USPAT No. US 6249770 B1 to Erwin; Austin et al. discloses Method and system of financial spreading and forecasting.
USPGPub No. US 20020133545 A1 by Fano, Andrew E. et al. discloses Mobile valet.
USPAT No. US 6747679 B1 to Finch, II; Curtis L. et al. discloses Time keeping and expense tracking server that interfaces with a user based upon a user's atomic abilities.
USPGPub No. US 20100030610 A1 by Gomeh; Ram discloses Method and System for Controlling and Managing an Organization.
USPGPub No. US 20070143398 A1 by Graham; Jean discloses Central work-product management system for coordinated collaboration with remote users.
USPGPub No. US 20070162369 A1 by Hardison; Joseph H. III discloses Internet-based method of and system for transfering and exercising monetary rights within a financial marketplace.
USPGPub No. US 20040073477 A1 by Heyns, Herman R. et al. discloses Shareholder value enhancement.
USPAT No. US 5943655 A to Jacobson; Douglas R. discloses Cash settlement machine.
USPAT No. US 6401079 B1 to Kahn; David et al. discloses System for web-based payroll and benefits administration.

USPGPub No. US 20100293091 A1 by Kurczodyna; Joseph E. discloses METHOD AND SYSTEM FOR IMPLEMENTING A FAST AMORTIZATION SCHEDULE (FAS) INDEX MORTGAGE FUND.
USPAT No. US 7810713 B2 to Lal; Arun et al. discloses Cash flow projection tool.
USPGPub No. US 20130204758 A1 by Lee; John H. et al. discloses Novel tax simplification table product for tax rate and tax calculations.
USPGPub No. US 20120278211 A1 by Loveland; Thomas Raymond et al. discloses METHODS, APPARATUSES AND SYSTEMS FOR VERIFYING TIME AND ATTENDANCE BY WORKERS AT REMOTE WORKSITES.
USPGPub No. US 20140143126 A1 by Malik; Shaheen discloses Loan Analysis And Management System.
USPGPub No. US 20080085752 A1 by Okada; Kazuo discloses Game system including slot machines and game control method thereof.
USPGPub No. US 20100306095 A1 by Olson; Gregory et al. discloses METHOD FOR FINANCIAL FORECASTING.
USPGPub No. US 20150178827 A1 by Qiu; Dingxi et al. discloses COMPUTER MODELING OF PROPERY TAX DELINQUENCY RISK.
USPGPub No. US 20020174006 A1 by Rugge, Robert D. et al. discloses Cash flow forecasting.
USPAT No. US 7921048 B2 to Sloan; Ronald E. et al. discloses Financial planning and counseling system projecting user cash flow.
USPGPub No. US 20100070406 A1 by Stein; Adam L. discloses INTEGRATED MORTGAGE AND REAL ESTATE ORIGINATION SYSTEM.
USPAT No. US 8190504 B1 to Stolz; Eckehard et al. discloses Corporate payments, liquidity and cash management optimization service platform.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20070027787 A1 by Tripp; Thomas W. discloses Software system for real monetary instruments.
USPGPub No. US 20020174031 A1 by Weiss, Andrew discloses System and method for processing multi-currency transactions at a point of sale.

USPAT No. US 6115690 A to Wong; Charles discloses Integrated business-to-business Web commerce and business automation system.
USPGPub No. US 20060271463 A1 by Young; Robert A. discloses Financial Planning Document and Process Therefor.
USPGPub No. US 20030061132 A1 by Yu,, Mason K. SR. et al. discloses System and method for categorizing, aggregating and analyzing payment transactions data.
USPGPub No. US 20060167772 A1 by Zilberman; Ran discloses Electronic interpretation of financials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        09/02/2021